DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s amended claim set received 07/18/2019.  Currently, claims 1-10 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of assembling the product.  As currently presented, the method of assembly and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure allowing for automatic retraction of the needle, the elastic recoil element from paragraph [0067] of the publication, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a syringe with a manual retracting needle ([0066] of publication), or, separately, a syringe with an automatic retracting needle ([0067] of publication), does not reasonably provide enablement for a manual and automatic retracting needle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. A person of ordinary skill in the art could not determine how the syringe is retracted both manually and automatically in the same embodiment.  While the operation of the syringe may have both manual and automatic operations, the specification does not provide how the retraction is operated in both a manual and automatic fashion in a single embodiment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6 recite the limitation "the movement direction" in line 4, line 4, respectively.  There is insufficient antecedent basis for this limitation in theses claim.  In order to overcome this rejection, the examiner suggests amending each limitation to “a movement direction” and optionally further defining the direction of movement.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 84/01510 to Verlier.
Regarding claim 1, Verlier discloses a single-use safety syringe (figures 12-16) having a manual and/or automatic retracting needle for preventing re-use thereof, comprising a needle (7), a piston (65) provided with a tightening seal (83) and a cylindrical body (1) having, at an end thereof, a connector (2) provided with a calibrated attaching hole (opening of 2 through which needle penetrates, figures 14-16) for said needle (7) and open, at another end (11) thereof, for inserting said piston (65), comprising, internally of said cylindrical body (1), a separating seal (80 and 82) of a first chamber (defined by area where 66 is) comprised between said separating seal (80 and 82) and said connector (7) in which a first active ingredient (66) is positioned and a second chamber (defined by area where 67 is) comprised between said separating seal (80 and 82) and 
Regarding claim 2, Verlier discloses the single-use safety syringe of claim 1 having a manual and/or automatic retracting needle for preventing re-use thereof, wherein said separating seal (80 and 82) has a friction and shape coupling (outer area of 80) with said cylindrical body (1) and is sealedly slideable internally thereof in the movement direction of said piston (see figure 12-16).
Regarding claim 5, Verlier discloses the single use safety syringe of claim 1, wherein said first engaging means (distal catches element of 82) comprises elastically yielding catches snap-engageable with corresponding counter catches (located on element 2, see engagement in figures 14-16).
Regarding claim 6, Verlier discloses the single use safety syringe of claim 5, wherein said needle has a shank (distal part of needle, 7) engaged in said calibrated hole (figure 14), slidably in the movement direction of said piston (figures 12-16), said catches distal catches on 82) being prolonged frontally of said separating seal (80, see figure 12), 
Regarding claim 7, Verlier discloses the single use safety syringe of claim 1, wherein said second engaging means comprises elastically yielding catches snap-engageable with corresponding counter-catches (see figure 15, 83 form fits into 80, page 5 lines 190-194 of translation document).
Regarding claim 8, Verlier discloses the single use safety syringe of claim 1, wherein said connecting channel (channel between 80 and 82) is formed by a through hole that is coaxial to said cylindrical body. (See figures 12-13, through hole has same axis as body 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verlier in view of US 3,380,451 to Porter et al.
Regarding claims 3-4, Verlier discloses the single use safety syringe of claim 1, but does not further disclose wherein said pressure limiting valve comprises an elastic membrane obturator openable by deformation, wherein said membrane obturator is welded along all or a part of a perimeter thereof to said separating seal.
Porter discloses a two compartment syringe, including a pressure opened flap valve element (44).  The examiner notes that the valve is a unidirectional flap valve (claim 
Before the effective filing date of applicants’ invention, it would have been obvious to one of ordinary skill in the art to use Porter’s flap valve in order to provide a one-way valve, thus not allowing fluid to backflow into the first chamber when in the open position.  It further would have been obvious to provide the valve welded to the separator for the advantage of ease of manufacturing and/or reduced number of parts, which can reduce costs. 
Regarding claim 9, Verlier discloses the single use safety syringe of claim 1, but does not disclose wherein said first active ingredient is freeze dried and second active ingredient is liquid.  Verlier discloses the opposite configuration, wherein said first active substance (66) is liquid and the second (67) is powder (page 4, lines 147-148 of translation.)
	Porter discloses a two compartment syringe for mixing with a first substance as a powdered medication and a second substance as the liquid diluent (see figure 2).  Before the effective filing date of applicants’ invention, it would have been obvious to one of ordinary skill reverse the liquid and powder in order to ensure all of the powder is mixed properly within the reconstituted medicine by having the liquid flow into the chamber housing the powder, thus ensuring a properly mixed medicine for injection.  Pushing powder through a channel prior to mixing may not deliver all of the powder to the next .
Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the method of assembling a single use safety syringe including loading the second active ingredient from the distal opening, inserting the piston and separating seals into the syringe, overturning the syringe and having a tool inserted in the distal end to push against the separating seal until a pressure is reached via the valve in order to bleed air from the chamber, inserting the first active ingredient through the distal end of the syringe, then attaching the needle, alone or in combination with the other features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783